Citation Nr: 1243876	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  98-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty from September 1959 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for coronary artery disease (CAD), claimed as residuals of smoking during service, and chronic obstructive pulmonary disease (COPD) secondary to nicotine dependence.  The Veteran filed a notice of disagreement in October 1998 and perfected his appeal in November 1998.  

In November 2000, the matters were remanded by the Board for further development and adjudication.  In January 2006, the Board denied service connection for nicotine dependence.  Thus, entitlement based on nicotine dependence has effectively been removed as a theory of causation for the remaining matters on appeal.  In May 2006, the Veteran filed a motion for reconsideration of the denial of service connection for nicotine dependence.  His motion was subsequently denied by the Board in November 2006.  

The matters were once again remanded by the Board in July 2009 and September 2011.  In June 2012, the Board sought a medical expert opinion as set forth in VHA Directive 2010-044 dated September 29, 2010.  The opinion was rendered in July 2012.  In July 2012, the Veteran was provided a copy of the opinion and given 60 days to review the medical opinion and send any additional evidence or argument in support of his claims. The Veteran responded in August 2012 and submitted both argument and evidence.  He waived initial RO review and adjudication.   38 C.F.R. § 20.1304(c).

The Veteran presented testimony on three occasions during the course of the appeal.  He first testified in July 2000, before Veterans Law Judge, Michael Lyon.  In February 2004, the Veteran presented testimony before Veterans Law Judge, Harvey P. Roberts.  Finally, in November 2011, the Veteran presented testimony before Veterans Law Judge, Alan S. Peevy.  Transcripts of the three hearings have been associated with the record.  

Because three Veteran's Law Judges have held hearings on the issues on appeal, the decision must be a panel decision.  38 U.S.C.A. §§ 7102, 7107 (West 2002); 38 C.F.R. §§ 19.3(a), 20.707; see also Arneson v. Shinseki, 24 Vet. App. 379 (2012).


FINDINGS OF FACT

1.  A cardiac disability, including CAD and myocardial infarction, did not manifest in service or until many years thereafter; the weight of the medical evidence of record is against a finding of cardiac disability due injury, disease, or other event of the Veteran's active military service.

2.  A respiratory disability, including COPD, did not manifest in service or until many years thereafter; the weight of the medical evidence of record is against a finding of respiratory disability due injury, disease, or other event of the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a cardiac disability that was incurred in or aggravated by the Veteran's active duty service, nor is it presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 

2.  The Veteran does not have a respiratory disability that was incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 and Supp. 2010); 38 C.F.R. § 3.102, 3.159, 3.303 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran did not receive complete notice prior to the initial rating decision; however, he filed his claim in 1997, prior to the enactment of the VCAA.  While he has not been given a specific letter that explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, the Veteran has actual knowledge of the evidence necessary to substantiate his claims and there has been no prejudicial harm.  

The Board is obligated to consider whether the claimant was harmed by the error because, when a procedural defect is found, remand is appropriate only when correction of the defect "is essential for a proper appellate decision."  See Shinseki v. Sanders, 129 S.Ct. 1696, 1707 (2009); see also 38 C.F.R. § 19.9 (2012).  Thus, the Board should consider the "entire record in the proceeding," including "all evidence and material of record and applicable provisions of law and regulation" to determine whether a claimant was prejudiced by a VA notice error.  See Shinseki, at 1708; see also 38 U.S.C.A. § 7104(a) (West 2002).  

Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  See Mlechick v. Mansfield, 503 F.3d 1340 (2007).  The Veteran was provided an October 1998 statement of the case and July 2003, October 2003, and November 2010 supplemental statements of the case, which provided the relevant law and regulations explaining the elements necessary to satisfy a claim for service connection.  The Veteran was also afforded hearings in November 2000, February 2004, and November 2011  before the undersigned Veterans Law Judges, during which he was represented by Disabled American Veterans and presented oral argument in support of his service connection claims.  The Board concludes that a reasonable person could be expected to understand the particular requirements to substantiate a claim of entitlement to service connection.  See Quartuccio, supra.  The Veteran has been provided more than 15 years to make arguments on these grounds and in support of his claims.  Accordingly, the Board concludes that the failure to provide a VCAA letter was harmless.  See Mlechick, supra.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  In March 2006, the Veteran was provided a letter in accordance with the Dingess decision, regarding the evidence necessary to establish a disability rating and effective date for the disabilities on appeal. Accordingly, there is no further duty to notify. 

In sum, the Veteran has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private treatment records, lay statements, reports of VA examination, the July 2012 VHA opinion, transcripts from the multiple Board hearings, and a print out from OSHA.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2012); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of the matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 


III. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and Virtual VA record (which does not contain any additional pertinent evidence or information).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran maintains that he developed nicotine dependence during his active military service.  He claims that prior to service, his cigarette use was only occasional, but he became addicted starting in boot camp.  He then alleges that as a result of his nicotine dependence, he developed the current CAD and bronchitis/COPD.  He recently alleged that fume inhalation while performing welding duties caused his disabilities.  

As noted in the Introduction, in January 2006 the Board denied the Veteran's claim for nicotine dependence.  His motion for reconsideration was denied by the Board in November 2006.  He did not appeal the decision to the Court and as such, the matter became final.  Thus, his claims for CAD and bronchitis/COPD fail on a secondary causation basis.  VAOPGCPREC 19-97 (May 13, 1997).  Thus, the claims are only considered on a direct and/or presumptive causation basis.  

Having carefully considered the claims in light of the record and the applicable law, the Board finds that service connection is not warranted for the claimed conditions.  
In this regard, the Veteran's service medical records do not mention any respiratory or cardiovascular problems.  There is only one episode of a viral upper respiratory infection in February 1960; however, the mere fact is not enough to establish that a chronic respiratory disability manifested in service.  38 C.F.R. § 3.303(b).  At separation, the Veteran's heart, his lungs, and chest were normal on examination (Medical Board).  

Post-service, approximately four months after his discharge, the Veteran did not report any respiratory or cardiovascular complaints on VA examination in March 1961.  Physical examination of both systems was normal.  Chest x-rays were negative.  

Thereafter, private medical records show the Veteran was treated for chest pain in 1962.  He was variously treated for common colds, cough and sore throats in between 1967 and 1983.  Attached to these records was a July 1994 letter from the Veteran's private physician stating that he treated the Veteran for respiratory infections in March and August 1957 (prior to service).  

VA outpatient treatment records dated in May 1990 reveal that CAD was first indicated in May 1989 when the Veteran had a myocardial infarction, more than 29 years after his discharge from service and clearly outside the one-year presumptive period.  38 C.F.R. §§  3.307, 3.309.  The VA provider also noted a positive family history of myocardial infarction (the Veteran's brother).  Entries dated in 1991 document complaints of chest pain.  The Veteran was underwent coronary artery bypass graft (CABG) in February 1991.

Medical records from the Veteran's 1989 myocardial infarction, and thereafter indicate that the Veteran had been smoking one to two packs of cigarettes daily for 30 years, until May 1989, when he quit smoking.  In a March 1998 statement, the Veteran's wife revealed that the Veteran had been smoking when they first met in 1959. 

Chest x-rays dated in January 1993, April 1993, May 1993, and August 1994 were negative for any active pulmonary disease.  He was treated for bronchitis in 1998 and 1999.

In July 1998, the Veteran presented testimony before the RO.  He testified that he had used tobacco products prior to service.   He further stated that prior to service, he only smoked on occasion, but that he really began smoking in service.  

In July 2000, the Veteran presented testimony before the Board.  He testified that he had no cardiac or respiratory problems before entering the service.  He indicated that he was exposed to welding fumes while performing duties as a ship fitter, which resulted in him inhaling black smoke.  He further testified that he smoked two packs of cigarettes in service per day and did not quit until 1989 when he had a heart attack.  He further stated that he was diagnosed with a pulmonary disease in 1991.

In January 2000, Dr. GCE wrote a letter indicating that the incidence of myocardial infarction was greater in people who have smoked cigarettes than in people who have not.  He also wrote that "the incidence of bronchitis, emphysema, and lung cancer is greater in persons who have inhaled noxious fumes from cigarettes or other combustibles such as occur during welding objects covered with lead based paint in a closed environment on board a ship."  He noted that some stressors (lead fumes) caused lung cancer while some stressors caused neurological damage.  He concluded that, "it [was] plausible that [the Veteran's] myocardial infarction and tremor [were] a consequence of his Naval Service because the majority of his life was spent in an open environment of clean fresh air." 

In October 2000, Dr. GCE stated that "[t]he stress of military service caused [the Veteran] to acquire an addiction to nicotine by inhaling cigarette smoke. This and other noxious fumes he inhaled while welding contributed to his coronary artery disease and [COPD]." 

Upon VA examination in September 2001, the examiner noted the Veteran began smoking during service and continued until his 1989 heart attack.  The examiner further noted a history of COPD for 10 to 15 years.  A pulmonary function test showed mild restrictive disease.  Chest x-rays indicated that the lung fields were clear.  The Veteran was diagnosed with previous nicotine dependence, COPD, and arteriosclerotic heart disease (ASHD), status post-op CAB in 1989.  The examiner opined the Veteran had nicotine dependence from 1959 to 1989 and it was as likely as not that this started in the service.  The examiner further opined that it was at least as likely as not that the Veteran's smoking, contributed to his CAD and chronic obstructive lung disease.  The examiner reasoned that smoking was a known risk factor for both of these conditions. 

VA medical records dated between 1999 and 2003 show treatment for CAD, chronic nasal congestion, chronic dry cough, pneumonia, bronchitis, and chronic rhinitis.  Chest x-rays dated in 1999, 20001, and 2002 were negative.  Chest x-ray dated in December 2002 showed resolving basal pneumonia with effusion.  Chest x-rays in January 2003 were negative for acute pulmonary disease.  He underwent cardiac catheterization in October 2001 and November 2002.  The following month, he underwent additional CABG surgery. 

In February 2004, the Veteran again testified before the Board.  He reiterated that he began smoking heavily in boot camp and did not quit until his heart attack in 1989.  He testified that he was told by doctors that smoking cigarettes caused his vessels to contract and over a period of time, caused a build-up of plaque, which blocked flow to blood to heart and led to his heart attack.  BVA Transcript at 5.

In July 2006, the Veteran was afforded another VA examination.  He was diagnosed with chronic bronchitis, COP, and ASHD.   The examiner opined it was less likely than not that CAD and COPD were related to service.  There was  no change in the addendum opinion. 

VA outpatient treatment records dated between 2003 and 2011 show a history of CAD.  These records also again note the Veteran smoked one to two packs of cigarettes per day for approximately 30 years until he quit in 1989.  COPD was noted in 2009.  The Veteran was treated for bronchitis in 2011.  

The Veteran testified before the Board one final time in November 2011.  He stated that he experienced chest pains in service after inhaling welding fumes.  He further testified that he fixed bulk heads in service, which created a black smoke and caused him to choke and cough.  He also testified that he began smoking two packs of cigarettes per day, until he quit in 1989, as a result of his military service.  

The Board sought a VHA opinion, which was rendered in July 2012.  The doctor 
conducted a thorough review of the record and noted the Veteran was diagnosed with CAD and MI in 1989 and underwent bypass surgeries in 1991 and 2002.  The doctor noted that there were repeated references in medical histories to a 30-year continuous smoking history of 1 to 3 packs per day from age 19 to 49, hypertension, hyperlipidemia, and a positive family history of heart disease.  The doctor found no mention of any occupational exposures as risk factor.  The doctor indicated that it was clear that the Veteran began having episodes of bronchitis in the 1990s and was diagnosed with COPD after pre-op spirometry in late 2001, when smoking history was again noted.  The doctor started that the Veteran was a farmer and had no other occupational exposures other than the welding fumes in service.

The doctor stated that service treatment records showed no visits for respiratory or heart complaints.  The Veteran was a welder and there was no change of military occupational specialty that might have indicated respiratory problems due to welding fumes.  A chest x-ray dated in March 1961 was shown to be normal.  The doctor noted the Veteran was twice treated prior to service for respiratory infections.   The doctor discussed the January 2000 opinion of Dr. GCE, but noted that he did not mention COPD in his opinion.  The doctor also discussed the July 2006 VA examiner's opinion that CAD and chronic lung disease were not related to active duty exposures, but noted the examiner did not discuss or detail any exposures such as welding fumes.  

The VHA doctor indicated that medical literature showed that smoking had been shown in numerous studies to overwhelmingly be the most important risk factor in development of COPD.  Environmental exposures to particulate, dusts, fumes, gases, or organic antigens may be a risk factor.  Other risks included genetic factors.

With regard to occupational asthma, the doctor noted there were over 350 occupational inhalants known including those welders who were exposed.  Intensity of exposure was the most important factor in development of occupational asthma and most workers did not develop the disease.  The doctor indicated that some exposures resulted in immediate symptoms and some could have a latency period with later reaction upon same exposure.  Metals such as in welding fumes were less likely to be the latent type.  Persistent airway inflammation and remodeling could persist even if occupational asthma was cured.  Risk factors for coronary artery disease were older age, male gender, hypertension, family history, hyperlipidemia, smoking, diabetes, obesity, diet and lack of exercise.  No mention was made of inhalants except tobacco.  

The VHA doctor opined it was less likely than not (50% probability) that the Veteran's heart disease and respiratory disease was causally related to inhalation of welding fumes during service.  The examiner reasoned that the Veteran was a welder for about one year in service aboard the Navy ship.   He was exposed to welding fumes, but this one year period of fume exposure did not result in any respiratory symptoms while in service or until thirty years later.  The doctor found that it was implausible that the Veteran would have a "latent period" this long.  The doctor noted the Veteran had never been diagnosed with asthma, which would be a prerequisite to permanent damage that might appear as COPD.  Since smoking was the overwhelming risk factor for COPD, and the Veteran had a very heavy smoking history, the doctor concluded this was almost certainly the cause of his COPD.

The VHA doctor also found no evidence that inhalation of welding fumes as a risk factor for CAD.  The Veteran had multiple risk factors for CAD, to include family history, hypertension, hyperlipidemia and smoking.  Although welding fumes could be considered a type of "smoke," the doctor found it was improbable that one year's worth of intermittent exposure to welding smoke was more of a risk or any risks compared to 2 packs per day of smoking for 30 years.  Therefore, the VHA doctor concluded these risk factors were the cause of the Veteran's CAD and not inhalation to welding fumes. 

Based on the evidence delineated above, the Board first finds there is a lengthy period without treatment (between separation from service in 1960 and the first findings of CAD and myocardial infarction in 1989 and COPD in 2001) that weighs heavily against the claims  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  This absence of evidence of CAD until 1989 and COPD until 2001, some 29 and 41  years respectively, after his separation from service, constitutes negative evidence against the claims because it tends to disprove that a cardiac or respiratory disability were the result of the Veteran's active service.  Id.   

The Board is cognizant that the Veteran is competent to report symptoms such as chest pain, coughing, or shortness of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  To the extent that the Veteran may be asserting that he had continued or ongoing cardiac or respiratory problems since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology following service.  38 C.F.R. § 3.303(b); Layno, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Notably, there were no cardiac complaints or treatment in active service.  While there was one incident of respiratory infection in 1960, there was no respiratory disability found at separation.  The Veteran filed a claim for a nervous condition in February 1961, but made no mention of either a respiratory or cardiac disability.  Moreover, when examined by VA just four months after service in March 1961, the Veteran did not report any respiratory or cardiovascular complaints.  Physical examination of both systems was normal and chest x-rays were negative.  

With regard to the claim for a respiratory disability, the Board is aware that the Veteran was variously treated for common colds, cough and sore throats between 1967 and 1983; however, at no time was the Veteran diagnosed with a respiratory disability, including COPD, or a cardiac disability for that matter.  There is no indication in these records that treatment for common colds was a precursor to later diagnoses, and as such, they are not indicative of a continuity of symptomatology.  

As there is no evidence of a chronic respiratory or cardiac disability in service, or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disabilities to service.  Here, the preponderance of the evidence is against a finding that establishes a relationship between a cardiac or respiratory disability and an identified injury or other incident of service (namely welding fume inhalation).  In fact, the evidence overwhelmingly suggests that both CAD and COPD are the result of a 30 year history of cigarette smoking, which has been the predominant basis for the Veteran's claims.  The Veteran recently proffered his alternate theory of welding fume inhalation.  As noted at the outset, the Board previously denied the Veteran's claim for nicotine dependence.  Thus, his claims for CAD and bronchitis/COPD fail on a secondary causation basis and are only considered on a direct and/or presumptive basis.  VAOPGCPREC 19-97 (May 13, 1997).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In January 2000, Dr. GCE wrote a letter indicating that the incidence of myocardial infarction was greater in people who have smoked cigarettes than in people who have not.  However, he also wrote that the incidence of bronchitis, emphysema, and lung cancer was greater in persons who have inhaled noxious fumes from other combustibles such as occur during welding objects covered with lead based paint in a closed environment on board a ship.  He concluded that it was plausible that the Veteran's myocardial infarction was a consequence of his Naval Service.  

The Board does not find this opinion probative of the matter on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, as is true of any evidence, the credibility and weight to the attached medical opinions are within the province of the Board).  

The opinion is equivocal at best, as well as contradictory.  First, by the doctor's own admission, it was only plausible that the Veteran's myocardial infarction was a consequence of his Naval Service.  (Emphasis added).   Dr. GCE did not provide any reasons and bases for his determination.  In fact, he indicated that 
the incidence of bronchitis, emphysema, and lung cancer was greater in persons who inhaled noxious fumes during welding objects covered with lead based paint in a closed environment on board a ship.  No mention was made of the incidence of myocardial infarction in persons with such exposure.  Moreover, no attempt was made to rationalize the opinion on smoke inhalation with his first statement that the incidence of myocardial infarction was greater in people who have smoked cigarettes than in people who have not, given the Veteran's significant smoking history and limited exposure to welding fumes in service.  The failure of a physician to provide a basis for his opinion affects the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In October 2000, Dr. GCE stated that the Veteran's addiction to nicotine by inhaling cigarette smoke (caused by military stress) and other noxious fumes he inhaled while welding, contributed to his coronary artery disease and COPD.  Again, the doctor failed to provide a basis for his opinion and thus, rendering the opinion not probative of the matter on appeal.  Id.      

In contrast, the Board finds the September 2001 VA examiner's opinion and the July 2012 VHA opinion more probative of the matters on appeal.  The opinions were based on a complete review of the claims folder, to include the service treatment records and post-service VA and private medical records.  In the case of the September 2001 VA examiner, it was also based on physical examination of the Veteran.  The September 2001 VA examiner  noted the Veteran began smoking during service and continued until his 1989 heart attack.  The examiner further noted a history of COPD for 10 to 15 years.  The examiner opined the Veteran had nicotine dependence from 1959 to 1989 and it was as likely as not that this started in the service.  The examiner further opined that it was at least as likely as not that the Veteran's smoking contributed to his CAD and chronic obstructive lung disease.  The examiner reasoned that smoking was a known risk factor for both of these conditions (a fact that has not been disputed in the record).

Finally, the July 2012  VHA doctor opined it was less likely than not (50% probability) that the Veteran's heart disease and respiratory disease was causally related to inhalation of welding fumes during service.  The examiner reasoned that the Veteran was a welder for about one year in service aboard the Navy ship.   He was exposed to welding fumes, but this one year period of fume exposure did not result in any respiratory symptoms while in service or until thirty years later.  The doctor found that it was implausible that the Veteran would have a "latent period" this long.  The doctor noted the Veteran had never been diagnosed with asthma, which would be a prerequisite to permanent damage that might appear as COPD.  Since smoking was the overwhelming risk factor for COPD, and the Veteran had a very heavy smoking history,  the doctor concluded this was almost certainly the cause of his DOPD.

The VHA doctor also found no evidence that inhalation of welding fumes as a risk factor for CAD.  The Veteran had multiple risk factors for CAD, to include family history, hypertension, hyperlipidemia and smoking.  Although welding fumes could be considered a type of "smoke," the doctor found it was improbable that one year's worth of intermittent exposure to welding smoke was more of a risk or any risks compared to 2 packs per day of smoking for 30 years.  Therefore, the VHA doctor concluded these risk factors were the cause of the Veteran's CAD and not inhalation to welding fumes.  Thus, based on the aforementioned, the Board has afforded more weight to the September 2001 VA examination and July 2012 VHA opinions, and finds that the clinical evidence of record does not support a finding of direct service connection.

The Board acknowledges the Veteran's statements indicating that he has respiratory and cardiac disabilities as a result of service.  However, medical evidence is generally required to address questions of medical causation and his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a).  The Veteran has not shown, nor claimed, that he possesses the medical expertise that is required to render a competent opinion as to medical causation.  Id; see also  Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  

While the Veteran's contentions have been carefully considered, these contentions are outweighed by the preponderance of the medical evidence against the presence of a causal nexus between respiratory and cardiac disabilities to service.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a cardiac disability is not warranted.

Entitlement to service connection for a respiratory disability is not warranted.


__________________________               	___________________________
Michael D. Lyon		Harvey P. Roberts
Veterans Law Judge, 		Veterans Law Judge, 
Board of Veterans' Appeals		Board of Veterans' Appeals

	
______________________________________
Alan S. Peevy
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


